J-S01004-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                :    IN THE SUPERIOR COURT OF
                                             :          PENNSYLVANIA
              v.                             :
                                             :
MALIK S. YOUNGBLOOD,                         :
                                             :
                    Appellant                :       No. 3329 EDA 2012

            Appeal from the Judgment of Sentence September 4, 2012
              in the Court of Common Pleas of Philadelphia County,
                 Criminal Division, No. MC-51-CR-0033090-2012

BEFORE: GANTMAN, P.J., MUNDY and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                      FILED FEBRUARY 03, 2016

        Malik S. Youngblood (“Youngblood”) appeals the judgment of sentence

imposed following his conviction of indirect criminal contempt (“ICC”) of a

Protection From Abuse (“PFA”) Order.1 We affirm.

        On May 27, 2012, Ryshawn Gross (“Gross”) filed a pro se PFA Petition

pursuant to Pennsylvania’s Protection from Abuse Act, 23 Pa.C.S.A. §§ 6101,

et seq., seeking a PFA Order against her ex-boyfriend, Youngblood.2       On

June 4, 2012, following a hearing, the trial court entered a final PFA Order

with eviction (no contact) against Youngblood, with an expiration date of

June 3, 2015. On August 15, 2012, Youngblood was arrested and charged,

at Docket No. MC-51-CR-0033090-2012, with one count each of ICC (in

violation of the PFA Order) and terroristic threats, and at Docket No. MC-51-



1
    See 23 Pa.C.S.A. § 6114(a).
2
    Youngblood is the Father of Gross’s child.
J-S01004-16


CR-0033091-2012, with one count of ICC (in violation of the PFA Order).

After conducting a non-jury trial on September 4, 2012, the trial court found

Youngblood guilty of one count of ICC at Docket No. MC-51-CR-0033090-

2012, but not guilty of the charge of terroristic threats or the ICC count at

Docket No. MC-51-CR-0033091-2012.

     Youngblood’s ICC conviction at Docket No. MC-51-CR-0033090-2012

relates to an incident which occurred on August 1, 2012, outside of the

courthouse, after a contempt hearing regarding Youngblood’s other alleged

ICC violation had been continued. Gross testified that, as she was waiting

outside the courthouse for her boyfriend to arrive, Youngblood exited the

courthouse and threatened to kill her. N.T., 9/4/12, at 25-30.

     The trial court sentenced Youngblood to six months of probation.

Youngblood    filed   a   post-sentence   Motion,   which   he   later   withdrew.

Youngblood filed a timely Notice of Appeal and a court-ordered Pa.R.A.P.

1925(b) Statement of Errors Complained of on Appeal.

     On appeal, Youngblood raises the following issues for our review:

     1. Did not the lower court err, abuse its discretion and violate
        [Youngblood’s] federal and state rights to present a defense,
        due process, confrontation and fair trial, where the court
        precluded cross-examination of [Youngblood’s] proffered
        evidence of a properly authenticated recorded phone message
        from [Gross,] which would have revealed [her] clear
        pecuniary motive to lie[,] and further undermined her
        credibility with the fact-finder[,] leading to a complete
        acquittal?

     2. Was not the evidence insufficient as a matter of law to
        establish beyond a reasonable doubt that [Youngblood]


                                   -2-
J-S01004-16


         violated the [PFA O]rder in question where it was proven that
         [Gross] told numerous falsehoods, the court questioned
         [Gross’s] credibility and was unable to determine more than
         that “something happened” and that [Youngblood] did not
         walk away when [Gross] approached him, rather than the
         elements of the charged crime?

Brief for Appellant at 4.

      In his first issue, Youngblood contends that the trial court erred by

precluding him from (1) questioning Gross about her financial motivation for

bringing a false accusation against him; and (2) introducing Gross’s

voicemail message to Youngblood’s new girlfriend, Eboni Ebo (“Ebo”),

evidencing such motivation.   Id. at 14.   Youngblood asserts that, through

the precluded cross-examination and voicemail message, he sought to

demonstrate that he had previously designated Gross as the payee on his

Supplemental Security Income (“SSI”) disability checks, and that Gross had

threatened to continue to have Youngblood arrested until he, once again,

designated her as the payee.    Id. at 14-15.    Youngblood claims that he

requested permission from the trial court to let him play the voicemail, but

the trial court refused his requests. Id. at 16. Youngblood argues that, had

the voicemail been played for the fact-finder, “a complete defense would




                                -3-
J-S01004-16


have been presented and a complete acquittal the likely result.”             Id.3

Youngblood contends that the trial court’s errors, in precluding admission of

the voicemail and cross-examination of Gross as to her financial motivation,

were not harmless, and contributed to his conviction. Id. at 17.

      The admission of evidence is solely within the discretion of the trial

court, and a trial court’s evidentiary rulings will be reversed on appeal only

upon an abuse of that discretion. Commonwealth v. Reid, 99 A.3d 470,

493 (Pa. 2014).

      Additionally,

      [t]he determination of the scope and limits of cross-examination
      [is] within the discretion of the trial court, and we cannot reverse
      those findings absent a clear abuse of discretion or an error of
      law. An abuse of discretion is not a mere error in judgment, but,
      rather, involves bias, ill will, partiality, prejudice, manifest
      unreasonableness, or misapplication of law.

Commonwealth v. Davis, 17 A.3d 390, 395 (Pa. Super. 2011) (citation

and quotation marks omitted).

      “Under the Sixth Amendment to the United States Constitution, an

accused has the right to be confronted with the witnesses against him. The


3
   In the Argument section of his brief, Youngblood failed to include any
citation to the record, including the places where he requested introduction
of the voicemail and the places where the trial court refused such requests.
See Pa.R.A.P. 2119(c) (providing that “[i]f reference is made to the …
evidence, … or order, or any other matter appearing in the record, the
argument must set forth, in immediate connection therewith, or in a
footnote thereto, a reference to the place in the record where the matter
referred to appears.”).       However, because Youngblood provided this
information in his Statement of the Case, we will not find waiver of this
issue.


                                  -4-
J-S01004-16


main and essential purpose of confrontation is to secure for the opponent

the opportunity of cross-examination.” Commonwealth v. Paddy, 15 A.3d
431, 447-48 (Pa. 2011) (emphasis in original).

            We have recognized that the exposure of a witness’
      motivation in testifying is a proper and important function of the
      constitutional[ly] protected right of cross-examination. It does
      not follow, of course, that the Confrontation Clause of the Sixth
      Amendment prevents a trial judge from imposing any limits on
      defense counsel’s inquiry into the potential bias of a prosecution
      witness. On the contrary, trial judges retain wide latitude insofar
      as the Confrontation Clause is concerned to impose reasonable
      limits on such cross-examination based on concerns about,
      among other things, harassment, and prejudice, confusion of the
      issues, the witness’ safety, or interrogation that is repetitive or
      only marginally relevant. As the United States Supreme Court
      has observed, the Confrontation Clause guarantees an
      opportunity for effective cross-examination, not cross-
      examination that is effective in whatever way, and to whatever
      extent, the defense might wish.

Commonwealth v. Bozyk, 987 A.2d 753, 756-57 (Pa. Super. 2009)

(quotation marks and internal citations omitted).

      With regard to the cross-examination of Gross, the record reflects that

the trial court permitted Youngblood’s counsel to elicit testimony from Gross,

on re-cross-examination, regarding her status as the payee of Youngblood’s

disability checks, as follows:

      [Defense Counsel]: And I forgot to ask one other question.
      Since she’s back[,] I’m going to ask about [SSI], were you
      [Youngblood’s] payee for his [SSI disability] checks?

      [Prosecutor]: Objection.

      The Court: Sustained.

      [Defense Counsel]: Your Honor, it actually goes to motive.


                                  -5-
J-S01004-16



     The Court: Well, I’ll tell you what, she can answer yes or no. I
     don’t want to hear anything else than that [sic]. If you want to
     establish some other things[,] then you do it with other
     witnesses. I might allow some more leeway.

     [Defense Counsel]: Okay. At what point in time were you the
     beneficiary of these [SSI disability] checks?

     [Gross]: From –

     The Court: Just say yes or no, ma’am.

     [Gross]: Yes.

     The Court: Thank you.

     [Defense Counsel]: And you no longer are, isn’t that correct?

     [Gross]: Yes.

     [Defense Counsel]: No further questions, at this time.

N.T., 9/4/12, at 69-70.4

     Regarding the voicemail message that Gross allegedly left for Ebo, the

Commonwealth objected to its admission.      See N.T., 9/4/12, at 75; see

also id. at 78, 85. The trial court gave Youngblood’s counsel an opportunity

to lay a proper foundation for admission of the voicemail message by

questioning Ebo. See id. at 74-75, 78. However, when asked if Gross had

stated in the voicemail message that she wanted to be the payee of

Youngblood’s SSI disability checks, Ebo responded in the negative.   Id. at


4
   Additionally, the prosecutor questioned Gross regarding her status as
payee of Youngblood’s SSI disability checks, and elicited testimony from
Gross that she had not received any of Youngblood’s SSI disability checks
since September 2011. N.T., 9/4/12, at 73-74.


                                -6-
J-S01004-16


79. Ebo later changed her testimony regarding the content of the voicemail

message, as follows:

         [Defense Counsel]: Ebo[], in that [voicemail] message was
         there any sort of mention by [] Gross about receiving the [SSI
         disability] check of [Gross]?

         [Ebo]: Yes, not [Gross] but [Youngblood].

         [Defense Counsel]: I’m sorry, [Youngblood], I said the wrong
         word, [Youngblood].

         [Ebo]: Yes.

Id. at 81.

         The trial court was troubled by Ebo’s inconsistent testimony, but

provided Ebo with an opportunity to explain the inconsistency. Id. at 81-83.

However, the trial court was not satisfied with Ebo’s explanation as to why

she initially had denied that Gross, in the voicemail message, said she

wanted to be the payee of Youngblood’s SSI disability checks.       See id. at

82-85 (wherein the trial court noted that Ebo was unable to explain how she

misunderstood the initial question regarding the content of the voicemail

message, or why her answer to the second question regarding its content

was the “truthful” answer).        Accordingly, the trial court sustained the

Commonwealth’s objection to the admission of the voicemail message. Id.

at 85.

         Based on our review of the record, it is clear that Youngblood was, in

fact, permitted to cross-examine Gross regarding her designation as the

payee of his SSI disability checks, and that, at the time of trial, she was no


                                    -7-
J-S01004-16


longer the payee.      See N.T., 9/4/12, at 69-70.         Thus, Youngblood’s claim

that he was precluded from cross-examining Gross on this issue is without

merit. Although such cross-examination may not have been as extensive as

Youngblood desired, we conclude that the limits imposed by the trial court

were not unreasonable.          See Bozyk, 987 A.2d at 756 (stating that trial

judges retain wide latitude to impose reasonable limits on cross-examination

based on concerns about harassment, prejudice, confusion of the issues, the

witness’ safety, or interrogation that is repetitive or only marginally

relevant).

      Similarly, we detect no abuse of discretion or error of law in the trial

court’s exclusion of the voicemail message from evidence. See Davis, 17
A.3d at 395.       The trial court, as fact-finder, was free to disbelieve Ebo’s

testimony regarding the contents of the voicemail message, and to doubt

her credibility.    See Commonwealth v. Johnson, 668 A.2d 97, 101 (Pa.

1995) (stating that the finder of fact is free to believe all, part, or none of

the evidence, and may determine the credibility of the witnesses); see also

Trial Court Opinion, 3/31/15, at 7 (wherein the trial court stated its

determination      that   Ebo    did   not   corroborate     Youngblood’s   theory).

Accordingly, we find no merit to Youngblood’s first issue.

      Moreover, even if the trial court’s evidentiary rulings constituted error,

such error was not sufficiently significant to merit a new trial for Youngblood.

"[A]n error cannot be held to be harmless unless the appellate court



                                       -8-
J-S01004-16


determines that the error could not have contributed to the verdict.”

Commonwealth v. Newman, 555 A.2d 151, 160 (Pa. Super. 1989)

(citations and quotation marks omitted).      Here, despite the evidentiary

limitations imposed by the trial court, Youngblood’s counsel was permitted to

discuss Gross’s admission that she was previously the payee of Youngblood’s

SSI disability checks, as well as the contents of the voicemail message, in

her closing argument, as follows:

     [Defense Counsel]: [] Let me make sure that I am not missing
     anything, I think that’s – also, you didn’t listen to the
     message[,] but you know because [] Ebo said that [] Gross
     threatened her August 12. You heard that there were threats on
     that message. And then[,] you also heard that there were [sic]
     something about the payee business, and you know that
     [Youngblood] receives [SSI disability], and you know that []
     Gross used to be the payee, now she’s not. And she’s making
     noise about wanting to be the payee again, and I wish that you
     had listened to the whole message[,] but that’s all that you
     know from here so.

     [The Court]: Okay.

     [Defense Counsel]: Your Honor. I suggest that all of it is made
     up. It’s all made up, all of it. And it’s all in revenge because []
     Gross is not getting what [she] wants[,] what she thinks she
     should get from the criminal justice system[,] and you know
     what[,] she feels she should get some sort of [SSI disability]
     benefits too[,] I would submit.

See N.T., 9/4/12, at 110-11.        Thus, even if the trial court erred, we

conclude that such error was harmless, and did not contribute to the verdict.

     In his second issue, Youngblood contends that the Commonwealth

failed to prove a violation of 23 Pa.C.S.A. § 6114 because the evidence did

not demonstrate that Youngblood acted with wrongful intent to violate the


                                    -9-
J-S01004-16


PFA Order.    Brief for Appellant at 18.   Youngblood asserts that he had no

intent to violate the PFA Order, and that Gross “waited for him and followed

him, not the other way around.”        Id. at 18-19 (emphasis in original).

Youngblood claims that the trial court found him in contempt not because it

believed that Youngblood did anything violative, but rather because it

“believed that ‘something happened’ and that therefore it had to find him

guilty.” Id. at 19 (emphasis in original). Youngblood argues that the trial

court, as fact-finder, was unable to articulate a “specific act” committed by

Youngblood which violated the PFA Order. Id. at 20. Youngblood contends

that a mere finding that “something” happened is insufficient to support a

conviction, and constitutes a violation of his due process rights. Id. at 20-

21.    Youngblood asserts that the trial court found that, whatever

“confrontation”   may   have   occurred    between   Youngblood   and   Gross,

Youngblood was not the initiator, but simply failed to go in a different

direction. Id. at 21. Youngblood claims that, because there was no proof

that he wrongfully intended to disobey the PFA Order, his conviction must be

overturned. Id.

      In its Opinion, the trial court addressed Youngblood’s second issue, set

forth the relevant law, and determined that it lacks merit. See Trial Court

Opinion, 3/31/15, at 3-4.    We concur with the reasoning of the trial court

and affirm on this basis as to Youngblood’s second issue. See id.

      Judgment of sentence affirmed.



                                 - 10 -
J-S01004-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/3/2016




                          - 11 -
                                                                                         Circulated 01/15/2016 04:03 PM




         IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
          FAMILY COURT DIVISION - DOMESTIC RELATIONS BRANCH



COMMONWEALTH           OF
PENNSYLVANIA                                          3329 EDA 2012

                  Appellee

         v.
                                                      MC-51-CR-0033090-2012

MALIK YOUNGBLOOD
                                                                 MC-51-CR-0033090-2012    Comm.    v. Youngblood, Malik   r;'
                 Appellant                                                               Opinion                            ·




                                                                      11111111111/1111111111111
                                                                               7276296811

                                            OPINION
 PROCEDURAL HISTORY

         On May 27, 2012, Ryshawn N. Gross (hereinafter, "Complainant") filed a prose

 Protection From Abuse (hereinafter, "PF A") petition pursuant to the Pennsylvania Protection

 From Abuse Act, 23 Pa. C.S. §6101, et seq., seeking a PFA Order against her ex-boyfriend,

. Malik Youngblood (hereinafter, "Appellant").   On May 29, 2012, Complainant was granted a

 Temporary PF A Order against Appellant which prohibited Appellant from contacting



 appeared at the hearing on June 4, 2012 and presented an Affidavit of good service on

 The Honorable Ida Chenentered a three (3) year Final PFA Order with eviction (no contact)
                              '                                                                     .


 against Appellant, with an expiration date of June 3, 2015. On August 10, 2012, a Criminal

  Complaint was filed charging Appellant with one count each of Contempt and Terroristic

  Threats in violation of the above-mentioned PF A Order. A trial date of September 4, 2012

  set.
After a trial on September 4, 2012 before the undersigned, the Court found Appellant "Not

Guilty" on the charge of Terroristic Threats and "Guilty" on the charge of Contempt and

sentenced Appellant to six (6) months probation. On September 18, 2012 Appellant filed a

Motion for Reconsideration df Sentence, however on October 23, 2012, the Motion was

withdrawn.   The instant appeal of the Judgment of Sentence followed.




ERRORS COMPLAINED OF ON APPEAL

      On April 1, 2013, Appellant, through his counsel, filed his 1925 (b) Statement. The

"Statement of Errors Complained Of On Appeal" filed by Appellant consists of three issues

concerning the instant matter. Appellant's issues are as follows:

1. The evidence was insufficient to find Appellant guilty of contempt beyond a reasonable

doubt pursuant to 23 Pa. C.S.A. Section 6114(a), although the Court believed "something

happen" in the nature of a confrontation.

 2. The Court erred as a matter of law and abused its discretion when it precluded appellant

 presenting evidence of complainant's motive and bias to lie.

 3. The Court erred as a matter of law and abused its discretion when it precluded

 evidence that a different court found complainant's allegation of appellant's violation of the

 incredible because of its factual finding that the handwriting complainant claimed was

 appellant's was not in fact appellant's handwriting.


      The Court will address Appellant's issues below.




                                                   2
DISCUSSION

       THE EVIDENCE WAS SUFFICIENT TO FIND APPELLANT GUILTY OF
CONTEMPT BEYOND A REASONABLE DOUBT PURSUANT TO 23 PA.C.S.A.
6114 (a).

      Where a PF A Order is involved, an indirect criminal contempt charge is designed to seek

punislunent for violation of the protective order. To establish indirect criminal contempt,

the Commonwealth must prove: 1) the Order was sufficiently definite, clear, and specific to the

contemnor as to leave no doubt of the conduct prohibited; 2) the contemnor had notice of the

 Order; 3) the act constituting the violation must have been volitional; and 4) the contemnor must

 have acted with wrongful intent. Commonwealth v. Jackson, 10 A.3d 341 (Pa. Super. 2010).;

 If the above elements are established at trial, the court may hold the defendant in indirect

 criminal contempt and punish the defendant in accordance with the law. 23 Pa. C.S.A. Section

 6114 (a).
     The Final PFA Order against Appellant in this matter ordered, in pertinent parts, that: 1.

 "Defendant shall not abuse, harass, stalk, or threaten or attempt to use physical force that woJld

. reasonably be expected to cause bodily injury to the Plaintiff (Complainant here) or any other;

 protected person in any place where they might be found."(emphasis added); 3. Defendant is

 prohibited from having any contact with plaintiff, either directly or indirectly, or any other '.

. person protected under this Order, at any location ... " ( emphasis added). See Final PFA Ord~r

 of the Court By Default, June 4, 2012.

     The criminal complaint in this matter states: "In violation of a validly issued Protection

 From Abuse Order, #1205V7975, the defendant approached the complainant, Ryshawn Gross',.

  at or near 34 S. l l " Street and threatened to kill her."

      At trial, the Complainant testified that on August 1, 2012, while the final PFA Order was in

  effect, Appellant and Complainant had attended a court hearing at 34 S. 11th Street, the



                                                       3
Philadelphia Family Court, Domestic Relations Branch courthouse.      Complainant exited the

courthouse first and waited for her boyfriend to meet her and accompany her to her home.

Appellant then exited the courthouse and while in the immediate vicinity of the Complainantj

verbally threatened her, thereby violating the PF A Order. Complainant stated:


       " .... We had to go there for a contempt hearing, during that hearing the case was
       postponed. And they had let me leave .... I waited outside for my boyfriend to come
       pick me up. Malik left out the doors like, I'm gonna say about 6 to 7 minutes afterwards.
       He was on the phone, and he had mentioned like, 'there she go right there.' And he had
       threatened. He had said basically I'm a rat.. .. 'I should fuck you up. I should get    ,.
       somebody to kill you. Matter of fact, I'll kill you.' But he was on the phone at the time
       but he was pointing at.me like, arguing with me." (N.T. 9/4/12 at 25-27).


    When reviewing a contempt conviction, much reliance is given to the discretion of the trial

judge, and thus the Superior Court is confined to a determination of whether the facts

trial court's decision. Commonwealth v. Haigh, 874 A.2d 1174 (Pa. Super. 2005). Clearly, the

evidence was sufficient for the court to find Appellant guilty of Contempt beyond a reasonab\e

 doubt as the four prong test was met under Commonwealth v. Jackson, supra.        There was a '

 valid PF A Order in effect containing provisions which were definite, clear and specific to

 Appellant which left no doubt as to the conduct which was prohibited. Appellant had notice of

 the PF A Order since he was personally served with said Order by a Philadelphia Police Officer
                               ;                                                                     .-

 on May 30, 2012. See Affidavit of Service attached to final PF A Order. The acts constituting the

 violation of the Order were obviously volitional and done with wrongful intent. Appellant was

 present and remained in the immediate vicinity of Complainant which was prohibited, he        ..,v,,, ....,~


 at her and made verbal threats to harm and kill her, which she was able to hear. Upon exiting

 courthouse and seeing Complainant, Appellant had a duty under the PF A Order to leave the

 vicinity of the Complainant, to go in a different direction away from her, and to have no

 with her whatsoever.   He did] not; rather, he did the complete opposite, which constituted

. contempt.
                                                   4
     THE COURT DID NOT ERR OR ABUSE ITS DISCRETION WHEN IT    ,
PRECLUDED APPELLANT FROM PRESENTING EVIDENCE OF COMPLAINANT'S
MOTIVE AND BIAS TO LIE.
                                  .                                                    .
       Appellant's argumentthat he was precluded from presenting evidence of Complainant's
                                  .                                                             .

motive and bias to lie is not supported by the record. Appellant's defense that Complainant had

motive and bias to lie is grounded in two theories: 1) that Complainant was dissatisfied with the

criminal justice system's unfavorable decision regarding her complaint of an alleged assault by

Appellant on Complainant which occurred during her one of her visits to the prison; and 2) that

because Complainant was at some point removed as the payee of Appellant's Social Security
                                      .                                                             -

Supplemental Security Income payments (SSI), she retaliated by lying about the incidents whi~h

led to the instant Contempt arrest and conviction.

        As to the first theory, Complainant was questioned on re-cross examination

allegation that Appellant assaulted her during a prison visit with Appellant on March 21, 201



        "Ms. Wayt: Ms. Gross, you were visiting my client while he was in custody up until

March 21 of this year, right'Z:


        Complainant: Correct

        Ms. Wayt: Okay. And on that day you made an allegation to the corrections officers
during a visit with my client he punched you in the back; isn't that right, didn't you make
allegation? ....              ·

        Complainant: Yes. I

        Ms. Wayt: And the prison did an internal investigation of that allegation, isn't that

         Complainant: Yes



        Ms. Wayt: Were you informed of the results of their investigation?

        Complainant: Yes.

        Ms. Wayt:      Weren't.the results of their investigation that they found after viewing thb
                                                                                                        I
 video that he did not assault you?
                                                     5
       Complainant:      Something like that, yes.

       Ms. Wayt:      Isn't it true that you were then banned from any further visits?

       Complainant:     With him, yes."     (N.T. 9/4/12 at 67-69)



Counsel for Appellant had sought to introduce the prison records of Complainant's        incident

report, however, since Complainant testified about the report and investigation and did not

contradict the same, its admission was not necessary. No other evidence of this prison incident,

testamentary or documentary, was proffered by Appellant to the court. Therefore, despite

Appellant's claim, evidence of an alleged motive to lie by Complainant was permitted to be

introduced through re-cross examination above, and Counsel for Appellant then used this

testimony in her closing argument. (N.T. 9/4/12 at 111).

     As to the second theory, not only was Complainant questioned about her status as payeeof

Appellant's SSI benefits, but a defense witness was also presented regarding this issue. On re-

cross examination of Complainant, counsel for Appellant inquired:


   "Ms. Wayt: And I forgot to ask one other question. Since she's back I'm going to ask
about S.S.I., were you his payee for his S.S.I. checks?



    Complainant:      Yes.



    Ms. Wayt:         And you no longer are, isn't that correct?

    Complainant:      Yes." (N.T. 9/4/12 at 69-70)



 Appellant's counsel was, therefore, able to elicit the foundation for her theory in closing

 argument that since Complainant no longer received monetary benefits from Appellant's SSI

 payments, this would be a motive or bias for her to lie about the instant charges, thereby casting
                                                                                                    i

 doubt on her credibility. (N.T. 9/4/12 at 111).

                                                     6
    In addition, Appellant called Eboni Ebo as a witness on this issue as well. Ms. Ebo was:
                                                                                                  ;

Appellant's girlfriend at the time of trial. Ms. Ebo, however, did not corroborate Appellant's'

theory. When questioned about a telephone voice message which was sent by Complainant to

Ms. Ebo, the witness was asked:



    "Ms. Wayt: Ms. Ebo, in that message does Ms. Gross say that she wants to be the payee:

again for Mr. Youngblood's S.S.I. check?

      Ms. Ebo: No." (N.T. 9/4/12 at 79).



      Appellant was in no way precluded from presenting evidence on this issue and availed ;

himself fully of that opportunity. Accordingly, even though the Court initially had reservations

about the relevancy of whether Complainant was the payee of Appellant's S.S.I. benefits in ;

relation to the charges herein, the Court did allow the examination of both Complainant and

Appellant's witness, Ms. Ebo, on this issue, as the testimony shows.


      THE COURT DID NOT ERR WHEN IT PRECLUDED APPELLANT'S
 EVIDENCE THAT A DIFFERENT COURT FOUND COMPLAINANT'S
 ALLEGATION OF APPELLANT'S VIOLATION OF THE PFA INCREDIBLE
 BECAUSE OF ITS FACTUAL FINDING THAT THE HANDWRITING
 COMPLAINANT CLAIMED WAS APPELLANT'S WAS NOT IN FACT
 HANDWRITING.


        At trial, counsel for Appellant sought to introduce the opinions of another court in a

 separate matter regarding the parties to impeach the credibility of the Complainant in the instant

 matter. On cross-examination, Complainant was questioned about her testimony at Appellant's

 detainer hearing before Judge Kosinski regarding his arrest for the instant criminal charges. 1

 Specifically, part of that testimony involved threatening letters that Appellant allegedly wrote to

 Complainant while he was incarcerated. (N.T. 9/4/12 at 13-15, 34-35). Counsel for Appellant




                                                   7
Appellant's handwriting in a court record to the letters, and actually concluded that the

handwriting in the letters was not appellant's handwriting.   The Court sustained Appellee's

objection to this line of questioning and would not allow further evidence to be presented on this

issue. (N.T. 9/4/12 at 34-40).

    The trial judge enjoys broad discretion regarding the admissibility of evidence. Daset

Mining Corp. v. Industrial Fuels Corp., 326 Pa. Super 14, 473 A.2d 584, 588 (1984). The

standard for appellate review of a trial court's decision regarding the admissibility or preclusion

of trial evidence is extremely narrow, necessitating that such a ruling will not be reversed

a manifest abuse of discretion. Eichman v. McKeon, 824 A.2d 305, 319 (Pa. Super. 2003).

Court was correct in precluding evidence of Judge Kosinski's opinions regarding Appellant's,

handwriting and its authenticity. Judge Kosinski's handwriting analysis was inadmissible as

there was no proof or credentials presented that he was a handwriting expert. Therefore, his

statements regarding Appellant's handwriting were merely his personal opinions and properly

excluded. (N.T. 9/4/12, 38-40).    Moreover, Appellant cannot now complain since the letters in

 question related to the charge of Terroristic Threats, of which Appellant was found "not guilty"

 by this Court.


 CONCLUSION

     After hearing the evidence in this case, the Court found Complainant credible with regar9 to

 her testimony about the August 1, 2012 incident outside of Family Court wherein Appellant,

 upon seeing Complainant, did not leave the vicinity in violation of the valid final PF A Order

 prohibiting any contact with her, that he remained there, spoke to Complainant, pointed at her

 and threatened her with harm and death.     Therefore, the Judgment of Sentence on the chargejof

 Contempt should be affirmed




                                                    8
                 BY THE COURT:




                                 CHNSON,   J.'.
                                                  -   -




March 31, 2015




                   9